In re: Atlas Construction Company, Inc., and Fireman’s Fund Insurance Company *476applying for writs of mandamus, certiorari and review.
It is ordered that a writ of certiorari issue herein, directing the Honorable Judge of the 19th Judicial District Court for the Parish of East Baton Rouge to transmit to the Supreme Court of Louisiana, on or before the 16th day of December, 1963, the record, or a certified copy of the record, in duplicate of the proceedings complained of • by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through her attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said 19th Judicial District Court shall be stayed and suspended.